
  Estonia 1992 (rev. 2015)
  
  

  

  


Preamble


With unwavering faith and a steadfast will to strengthen and develop the state,


which embodies the inextinguishable right of the people of Estonia to national self-determination and which was proclaimed on 24 February 1918,


which is founded on liberty, justice and the rule of law,


which is created to protect the peace and defend the people against aggression from the outside, and which forms a pledge to present and future generations for their social progress and welfare,


which must guarantee the preservation of the Estonian people, the Estonian language and the Estonian culture through the ages,


the people of Estonia, on the basis of Article 1 of the Constitution which entered into force in 1938, and in the referendum held on 28 June 1992, have adopted the following Constitution.



CHAPTER I. GENERAL PROVISIONS



Article 1


Estonia is an independent and sovereign democratic republic wherein the supreme power of state is vested in the people.


The independence and sovereignty of Estonia are timeless and inalienable.



Article 2


The land, territorial waters and airspace of the Estonian state are an inseparable and indivisible whole.


Estonia is politically a unitary state wherein administrative division shall be provided by law.



Article 3


The state authority shall be exercised solely pursuant to the Constitution and laws which are in conformity therewith. Generally recognized principles and rules of international law are an inseparable part of the Estonian legal system.


Laws shall be published in the prescribed manner. Only published laws have obligatory force.



Article 4


The activities of the Riigikogu (Parliament of Estonia), the President of the Republic, the Government of the Republic, and the courts shall be organized on the principle of separation and balance of powers.



Article 5


The natural wealth and resources of Estonia are national riches which shall be used economically.



Article 6


The official language of Estonia is Estonian.



Article 7


The national colors of Estonia are blue, black and white. The design of the national flag and the national coat of arms shall be provided by law.



CHAPTER II. FUNDAMENTAL RIGHTS, FREEDOMS AND DUTIES



Article 8


Every child of whose parents one is an Estonian citizen has the right to Estonian citizenship by birth.


Everyone who has lost his or her Estonian citizenship as a minor has the right to its resumption.


No one shall be deprived of Estonian citizenship acquired by birth.


No one shall be deprived of Estonian citizenship because of his or her beliefs.


The conditions and procedures for the acquisition, loss and resumption of Estonian citizenship shall be provided by the Citizenship Act.



Article 9


The rights, freedoms and duties of each and every person, as set out in the Constitution, shall be equal for Estonian citizens and for citizens of foreign states and stateless persons in Estonia.


The rights, freedoms and duties set out in the Constitution shall extend to legal persons in so far as this is in accordance with the general aims of legal persons and with the nature of such rights, freedoms and duties.



Article 10


The rights, freedoms and duties set out in this Chapter shall not preclude other rights, freedoms and duties which arise from the spirit of the Constitution or are in accordance therewith, and conform to the principles of human dignity and of a state based on social justice, democracy, and the rule of law.



Article 11


Rights and freedoms may be restricted only in accordance with the Constitution. Such restrictions must be necessary in a democratic society and shall not distort the nature of the rights and freedoms restricted.



Article 12


Everyone is equal before the law. No one shall be discriminated against on the basis of nationality, race, color, sex, language, origin, religion, political or other opinion, property or social status, or on other grounds.


The incitement of national, racial, religious or political hatred, violence or discrimination shall, by law, be prohibited and punishable. The incitement of hatred, violence or discrimination between social strata shall, by law, also be prohibited and punishable.



Article 13


Everyone has the right to the protection of the state and of the law. The Estonian state shall also protect its citizens abroad.


The law shall protect everyone from the arbitrary exercise of state authority.



Article 14


The guarantee of rights and freedoms is the duty of the legislative, executive and judicial powers, and of local governments.



Article 15


Everyone whose rights and freedoms are violated has the right of recourse to the courts. Everyone has the right, while his or her case is before the court, to petition for any relevant law, other legislation or procedure to be declared unconstitutional.


The courts shall observe the Constitution and shall declare unconstitutional any law, other legislation or procedure which violates the rights and freedoms provided by the Constitution or which is otherwise in conflict with the Constitution.



Article 16


Everyone has the right to life. This right shall be protected by law. No one shall be arbitrarily deprived of his or her life.



Article 17


No one’s honor or good name shall be defamed.



Article 18


No one shall be subjected to torture or to cruel or degrading treatment or punishment.


No one shall be subjected to medical or scientific experiments against his or her free will.



Article 19


Everyone has the right to freely develop his/her personality.


Everyone shall honor and consider the rights and freedoms of others, and shall observe the law, in exercising his or her rights and freedoms and in fulfilling his or her duties.



Article 20


Everyone has the right to liberty and security of person.


No one shall be deprived of his or her liberty except in the cases and pursuant to procedure provided by law:







1.
to execute a conviction or detention ordered by a court;






2.
in the case of non-compliance with a direction of the court or to ensure the fulfillment of a duty provided by law;






3.
to combat a criminal or administrative offence, to bring a person who is reasonably suspected of such an offence before a competent state authority, or to prevent his or her escape;






4.
to place a minor under disciplinary supervision or to bring him or her before a competent state authority to determine whether to impose such supervision;






5.
to detain a person suffering from an infectious disease, a person of unsound mind, an alcoholic or a drug addict, if such person is dangerous to himself or herself or to others;






6.
to prevent illegal settlement in Estonia and to expel a person from Estonia or to extradite a person to a foreign state.




No one shall be deprived of his or her liberty merely on the ground of inability to fulfill a contractual obligation.



Article 21


Everyone who is deprived of his or her liberty shall be informed promptly, in a language and manner which he or she understands, of the reason for the deprivation of liberty and of his or her rights, and shall be given the opportunity to notify those closest to him or her. A person suspected of a criminal offence shall also be promptly given the opportunity to choose and confer with counsel. The right of a person suspected of a criminal offence to notify those closest to him or her of the deprivation of liberty may be restricted only in the cases and pursuant to procedure provided by law to combat a criminal offence or in the interests of ascertaining the truth in a criminal procedure.


No one shall be held in custody for more than forty-eight hours without the specific authorization of a court. The decision of the court shall be promptly communicated to the person in custody in a language and manner which he or she understands.



Article 22


No one shall be presumed guilty of a criminal offence until a conviction by a court against him or her enters into force.


No one has the duty to prove his or her innocence in a criminal procedure.


No one shall be compelled to testify against himself or herself, or against those closest to him or her.



Article 23


No one shall be convicted of an act which did not constitute a criminal offence under the law in force at the time the act was committed.


No one shall have a more severe punishment imposed on him or her than the one that was applicable at the time the offence was committed. If, subsequent to the commission of an offence, the law provides for a lesser punishment, the lesser punishment shall apply.


No one shall be prosecuted or punished again for an act of which he or she has been finally convicted or acquitted pursuant to law.



Article 24


No one shall be transferred, against his or her free will, from the jurisdiction of the court specified by law to the jurisdiction of another court.


Everyone has the right to be tried in his or her presence.


Court sessions shall be public. A court may, in the cases and pursuant to procedure provided by law, declare that a session or a part thereof be held in camera to protect a state or business secret, morals or the private and family life of a person, or where the interests of a minor, a victim, or justice so require.


Judgment shall be pronounced publicly, except in cases where the interests of a minor, a spouse, or a victim require otherwise.


Everyone has the right of appeal to a higher court against the judgment in his or her case pursuant to procedure provided by law.



Article 25


Everyone has the right to compensation for moral and material damage caused by the unlawful action of any person.



Article 26


Everyone has the right to the inviolability of private and family life. State agencies, local governments, and their officials shall not interfere with the private or family life of any person, except in the cases and pursuant to procedure provided by law to protect health, morals, public order, or the rights and freedoms of others, to combat a criminal offence, or to apprehend a criminal offender.



Article 27


The family, being fundamental to the preservation and growth of the nation and as the basis of society shall be protected by the state.


Spouses have equal rights.


Parents have the right and the duty to raise and care for their children.


The protection of parents and children shall be provided by law.


The family has a duty to care for its needy members.



Article 28


Everyone has the right to the protection of health.


An Estonian citizen has the right to state assistance in the case of old age, incapacity for work, loss of a provider, or need. The categories and extent of assistance, and the conditions and procedure for the receipt of assistance shall be provided by law. Citizens of foreign states and stateless persons who are in Estonia have this right equally with Estonian citizens, unless otherwise provided by law.


The state shall promote voluntary and local government welfare services.


Families with many children and persons with disabilities shall be under the special care of the state and local governments.



Article 29


An Estonian citizen has the right to freely choose his or her area of activity, profession and place of work. Conditions and procedure for the exercise of this right may be provided by law. Citizens of foreign states and stateless persons who are in Estonia have this right equally with Estonian citizens, unless otherwise provided by law.


No one shall be compelled to perform work or service against his or her free will, except service in the armed forces or alternative service, work to prevent the spread of an infectious disease, work in the case of a natural disaster or a catastrophe, and work which a convict must perform on the basis of and pursuant to procedure established by law.


The state shall organize vocational training and shall assist persons who seek employment in finding work.


Working conditions shall be under state supervision.


Everyone may freely belong to unions and federations of employees and employers. Unions and federations of employees and employers may uphold their rights and lawful interests by means which are not prohibited by law. The conditions and procedure for the exercise of the right to strike shall be provided by law.


The procedure for resolution of labor disputes shall be provided by law.



Article 30


Positions in state agencies and local governments shall be filled by Estonian citizens, on the basis of and pursuant to procedure established by law. These positions may, as an exception, be filled by citizens of foreign states or stateless persons, in accordance with law.


The right of some categories of state public servants to engage in enterprise and to form commercial associations (Article 31), as well as the right to belong to political parties and some types of non-profit associations (Article 48) may be restricted by law.



Article 31


Estonian citizens have the right to engage in enterprise and to form commercial undertakings and unions. Conditions and procedure for the exercise of this right may be provided by law. Citizens of foreign states and stateless persons who are in Estonia have this right equally with Estonian citizens, unless otherwise provided by law.



Article 32


The property of every person is inviolable and equally protected. Property may be expropriated without the consent of the owner only in the public interest, in the cases and pursuant to procedure provided by law, and for fair and immediate compensation. Everyone whose property is expropriated without his or her consent has the right of recourse to the courts and to contest the expropriation, the compensation, or the amount thereof.


Everyone has the right to freely possess, use, and dispose of his or her property. Restrictions shall be provided by law. Property shall not be used contrary to the public interest.


Classes of property which, in the public interest, may be acquired in Estonia only by Estonian citizens, some categories of legal persons, local governments, or the Estonian state may be provided by law.


The right of succession is guaranteed.



Article 33


The home is inviolable. No one’s dwelling, real or personal property under his or her control, or place of employment shall be forcibly entered or searched, except in the cases and pursuant to procedure provided by law, to protect public order, health or the rights and freedoms of others, to combat a criminal offence, to apprehend a criminal offender, or to ascertain the truth in a criminal procedure.



Article 34


Everyone who is legally in Estonia has the right to freedom of movement and to choice of residence. The right to freedom of movement may be restricted in the cases and pursuant to procedure provided by law to protect the rights and freedoms of others, in the interests of national defense, in the case of a natural disaster or a catastrophe, to prevent the spread of an infectious disease, to protect the natural environment, to prevent the leaving of a minor or a person of unsound mind without supervision, or to ensure the administration of a criminal procedure.



Article 35


Everyone has the right to leave Estonia. This right may be restricted in the cases and pursuant to procedure provided by law to ensure the administration of court or pre-trial procedure, or to execute a court judgment.



Article 36


No Estonian citizen shall be expelled from Estonia or prevented from settling in Estonia.


No Estonian citizen shall be extradited to a foreign state, except under conditions  prescribed by an international treaty and pursuant to procedure provided by such treaty and by law. Extradition shall be decided by the Government of the Republic. Everyone who is under an extradition order has the right to contest the extradition in an Estonian court.


Every Estonian has the right to settle in Estonia.



Article 37


Everyone has the right to education. Education is compulsory for school-age children to the extent specified by law, and shall be free of charge in state and local government general education schools.


In order to make education accessible, the state and local governments shall maintain the requisite number of educational institutions. Other educational institutions, including private schools, may also be established and maintained pursuant to law.


Parents shall have the final decision in the choice of education for their children.


Everyone has the right to receive instruction in Estonian. The language of instruction in national minority educational institutions shall be chosen by the educational institution.


The provision of education shall be supervised by the state.



Article 38


Science and art and their instruction are free.


Universities and research institutions are autonomous within the restrictions prescribed by law.



Article 39


An author has the inalienable right to his or her work. The state shall protect the rights of the author.



Article 40


Everyone has freedom of conscience, religion and thought.


Everyone may freely belong to churches and religious societies. There is no state church.


Everyone has the freedom to exercise his or her religion, both alone and in community with others, in public or in private, unless this is detrimental to public order, health or morals.



Article 41


Everyone has the right to remain faithful to his or her opinions and beliefs. No one shall be compelled to change them.


Beliefs shall not excuse a violation of the law.


No one shall bear legal liability because of his or her beliefs.



Article 42


State agencies, local governments, and their officials shall not gather or store information about the beliefs of an Estonian citizen against the citizen’s free will.



Article 43


Everyone has the right to confidentiality of messages sent or received by him or her by post, telegraph, telephone or other commonly used means. Exceptions may be made by court authorization to combat a criminal offence, or to ascertain the truth in a criminal procedure, in the cases and pursuant to procedure provided by law.



Article 44


Everyone has the right to freely obtain information disseminated for public use.


All state agencies, local governments, and their officials have a duty to provide information about their activities, pursuant to procedure provided by law, to an Estonian citizen at his or her request, except information the disclosure of which is prohibited by law, and information intended exclusively for internal use.


An Estonian citizen has the right to access information about himself or herself held in state agencies and local governments and in state and local government archives, pursuant to procedure provided by law. This right may be restricted pursuant to law to protect the rights and freedoms of others or the confidentiality of a child’s filiation, and in the interests of combating a criminal offence, apprehending a criminal offender, or ascertaining the truth in a criminal procedure.


Citizens of foreign states and stateless persons who are in Estonia have the rights specified in paragraphs two and three of this section equally with Estonian citizens, unless otherwise provided by law.



Article 45


Everyone has the right to freely disseminate ideas, opinions, beliefs and other information by word, print, picture or other means. This right may be restricted by law to protect public order, morals, and the rights and freedoms, health, honor and good name of others. This right may also be restricted by law for state and local government public servants, to protect a state or business secret or information received in confidence, which has become known to them by reason of their office, and the family and private life of others, as well as in the interests of justice.


There is no censorship.



Article 46


Everyone has the right to address state agencies, local governments, and their officials with memoranda and petitions. The procedure for responding shall be provided by law.



Article 47


Everyone has the right, without prior permission, to assemble peacefully and to conduct meetings. This right may be restricted in the cases and pursuant to procedure provided by law to ensure national security, public order, morals, traffic safety, and the safety of participants in a meeting, or to prevent the spread of an infectious disease.



Article 48


Everyone has the right to form non-profit associations. Only Estonian citizens may belong to political parties.


The establishment of organizations and unions which possess weapons, are militarily organized or perform military exercises requires prior permission, for which the conditions and procedure of issuance shall be provided by law.


Organizations, unions, and political parties whose aims or activities are directed at changing the constitutional order of Estonia by force, or are otherwise in conflict with the law providing for criminal liability, are prohibited.


Only a court may terminate or suspend the activities of, or fine, an organization, union or political party, for a violation of the law.



Article 49


Everyone has the right to preserve his or her national identity.



Article 50


National minorities have the right, in the interests of national culture, to establish self-governing agencies under conditions and pursuant to procedure provided by the National Minorities Cultural Autonomy Act.



Article 51


Everyone has the right to address state agencies, local governments, and their officials in Estonian and to receive responses in Estonian.


In localities where at least one-half of the permanent residents belong to a national minority, everyone has the right to also receive responses from state agencies, local governments, and their officials in the language of the national minority.



Article 52


The official language of state agencies and local governments shall be Estonian.


In localities where the language of the majority of the residents is not Estonian, local governments may, to the extent and pursuant to procedure provided by law, use the language of the majority of the permanent residents of the locality as an internal working language.


The use of foreign languages, including the languages of national minorities, in state agencies and in court and pre-trial procedure shall be provided by law.



Article 53


Everyone has a duty to preserve the human and natural environment and to compensate for damage caused to the environment by him or her. The procedure for compensation shall be provided by law.



Article 54


An Estonian citizen has a duty to be loyal to the constitutional order and to defend the independence of Estonia.


If no other means are available, every Estonian citizen has the right to initiate resistance against a forcible change of the constitutional order.



Article 55


Citizens of foreign states and stateless persons who are in Estonia have a duty to observe the constitutional order of Estonia.



CHAPTER III. THE PEOPLE



Article 56


The supreme power of state shall be exercised by the people through citizens with the right to vote:







1.
by electing the Riigikogu;






2.
through a referendum.





Article 57


An Estonian citizen who has attained eighteen years of age has the right to vote.


An Estonian citizen who has been divested of his or her legal capacity by a court does not have the right to vote.



Article 58


Participation in voting may be restricted by law for Estonian citizens who have been convicted by a court and are serving sentences in penal institutions.



CHAPTER IV. THE RIIGIKOGU



Article 59


Legislative power is vested in the Riigikogu.



Article 60


The Riigikogu shall be comprised of one hundred and one members. Members of the Riigikogu shall be elected in free elections on the principle of proportionality. Elections shall be general, uniform and direct. Voting shall be secret.


Every Estonian citizen who has attained twenty-one years of age and has the right to vote may be a candidate for the Riigikogu.


Regular elections to the Riigikogu shall be held on the first Sunday in March of the fourth year following the preceding Riigikogu election year.


Extraordinary elections to the Riigikogu shall be held, in the cases prescribed in Article 89, 97, 105 and 119 of the Constitution, not earlier than twenty and not later than forty days after the elections are declared.


The procedure for the election of the Riigikogu shall be provided by the Riigikogu Election Act.



Article 61


The authority of the members of the Riigikogu shall commence on the day the results of the elections are announced. The authority of the members of the preceding Riigikogu shall terminate on the same day.


Before assuming his or her duties, a member of the Riigikogu shall take an oath of office to remain loyal to the Republic of Estonia and to its constitutional order.



Article 62


A member of the Riigikogu shall not be bound by his or her mandate, or incur legal liability for votes cast or political statements made by him or her in the Riigikogu or in any of its bodies.



Article 63


A member of the Riigikogu shall not hold any other state office.


A member of the Riigikogu is exempt from the duty to serve in the Armed Forces during his or her term of office.



Article 64


The authority of a member of the Riigikogu shall be suspended upon his or her appointment as a member of the Government of the Republic, and shall be restored upon release from his or her duties as a member of the Government.


The authority of a member of the Riigikogu shall terminate prematurely:







1.
upon his or her assumption of another state office;






2.
upon the entry into force of a conviction by a court against him or her;






3.
upon his or her resignation, pursuant to procedure provided by law;






4.
if the Supreme Court decides that he or she is incapable of performing his or her duties for an extended period;






5.
upon his or her death.




Upon the suspension or premature termination of the authority of a member of the Riigikogu, he or she shall be replaced by an alternate member, pursuant to procedure provided by law. An alternate member has all the rights and duties of a member of the Riigikogu.


The authority of an alternate member shall terminate upon the restoration of the authority of the member of the Riigikogu.



Article 65


The Riigikogu shall:







1.
pass laws and resolutions;






2.
decide on the holding of a referendum;






3.
elect the President of the Republic, pursuant to Article 79 of the Constitution;






4.
ratify and denounce international treaties, in accordance with Article 121 of the Constitution;






5.
authorize the candidate for Prime Minister to form the Government of the Republic;






6.
pass the state budget and approve the report on its implementation;






7.
on the proposal of the President of the Republic, appoint to office the Chief Justice of the Supreme Court, the Chairman of the Board of the Bank of Estonia, the Auditor General and the Chancellor of Justice;






8.
on the proposal of the Chief Justice of the Supreme Court, appoint to office justices of the Supreme Court;






9.
appoint members of the Board of the Bank of Estonia;






10.
on the proposal of the Government, decide on borrowing by the state and on the assumption of other proprietary obligations by the state;






11.
present statements, declarations and appeals to the people of Estonia, other states, and international organizations;






12.
establish state awards, and military and diplomatic ranks;






13.
decide on the expression of no confidence in the Government of the Republic, the Prime Minister or individual ministers;






14.
declare a state of emergency in the state, pursuant to Article 129 of the Constitution;






15.
on the proposal of the President of the Republic, declare a state of war, and order mobilization and demobilization;






16.
resolve other national issues which the Constitution does not vest in the President of the Republic, the Government of the Republic, other state bodies or local governments.





Article 66


The first session of the new membership of the Riigikogu shall be held within ten days after the announcement of the results of the elections to the Riigikogu. The first session of the Riigikogu shall be convened by the President of the Republic.



Article 67


Regular sessions of the Riigikogu shall take place from the second Monday of January to the third Thursday of June, and from the second Monday of September to the third Thursday of December.



Article 68


Extraordinary sessions of the Riigikogu shall be convened by the Chairman of the Riigikogu, on the proposal of the President of the Republic, the Government of the Republic, or not less than one-fifth of the membership of the Riigikogu.



Article 69


The Riigikogu shall elect from among its members the Chairman of the Riigikogu and two Deputy Chairmen who shall manage the work of the Riigikogu pursuant to the Riigikogu Procedure Act and the Riigikogu Administration Act.



Article 70


The quorum for the Riigikogu shall be provided by the Riigikogu Procedure Act. In an extraordinary session, the Riigikogu shall have a quorum if more than one-half of the membership of the Riigikogu is present.



Article 71


The Riigikogu shall form committees.


Members of the Riigikogu have the right to form factions.


The procedure for the formation of committees and factions, and their rights, shall be provided by the Riigikogu Procedure Act.



Article 72


Sessions of the Riigikogu shall be public, unless the Riigikogu by a two-thirds majority decides otherwise.


Voting in the Riigikogu shall be open. Voting by secret ballot shall be held in the cases prescribed by the Constitution or by the Riigikogu Procedure Act, only in the election or appointment of officials.



Article 73


Legislation of the Riigikogu shall be passed by a majority of votes in favor, unless otherwise prescribed by the Constitution.



Article 74


A member of the Riigikogu has the right to make inquiries to the Government of the Republic and its members, to the Chairman of the Board of the Bank of Estonia, the President of the Bank of Estonia, the Auditor General and the Chancellor of Justice.


The inquiries shall be answered at a session of the Riigikogu within twenty session days.



Article 75


The remuneration of members of the Riigikogu and restrictions on the receipt of other employment income shall be provided by law, which may be amended for the next membership of the Riigikogu.



Article 76


A member of the Riigikogu enjoys immunity. Criminal charges may be brought against him or her only on the proposal of the Chancellor of Justice, and with the consent of the majority of the membership of the Riigikogu.



CHAPTER V. THE PRESIDENT OF THE REPUBLIC



Article 77


The President of the Republic is the head of state of Estonia.



Article 78


The President of the Republic shall:







1.
represent the Republic of Estonia in international relations;






2.
appoint and recall diplomatic agents of the Republic of Estonia, on the proposal of the Government of the Republic, and receive the credentials of diplomatic agents accredited to Estonia;






3.
declare regular elections to the Riigikogu and, pursuant to Article 89, 97, 105 and 119 of the Constitution, extraordinary elections to the Riigikogu;






4.
convene the new membership of the Riigikogu, pursuant to Article 66 of the Constitution, and open its first session;






5.
propose to the Chairman of the Riigikogu to convene an extra-ordinary session of the Riigikogu, pursuant to Article 68 of the Constitution;






6.
proclaim laws, pursuant to Article 105 and 107 of the Constitution, and sign instruments of ratification;






7.
issue decrees, pursuant to Article 109 and 110 of the Constitution;






8.
initiate amendment of the Constitution;






9.
designate the candidate for Prime Minister, pursuant to Article 89 of the Constitution;






10.
appoint to and release from office members of the Government, pursuant to Article 89, 90, and 92 of the Constitution;






11.
make proposals to the Riigikogu for appointments to the offices of Chief Justice of the Supreme Court, Chairman of the Board of the Bank of Estonia, Auditor General and Chancellor of Justice;






12.
on the proposal of the Board of the Bank of Estonia, appoint to office the President of the Bank of Estonia;






13.
on the proposal of the Supreme Court, appoint judges;






14.
[repealed by RT I, 27.04.2011, 1 - entry into force 22.07.2011];






15.
confer state awards, and military and diplomatic ranks;






16.
be the supreme commander of the national defense of Estonia;






17.
make proposals to the Riigikogu to declare a state of war, to order mobilization and demobilization, and, pursuant to Article 129 of the Constitution, to declare a state of emergency;






18.
declare, in the case of aggression against Estonia, a state of war and order mobilization pursuant to Article 128 of the Constitution;






19.
by way of clemency release or grant commutation to convicts at their request;






20.
initiate the bringing of criminal charges against the Chancellor of Justice, pursuant to Article 145 of the Constitution.





Article 79


The President of the Republic shall be elected by the Riigikogu, or, in the case provided by paragraph four of this section, by an electoral body.


The right to nominate a candidate for President of the Republic rests with not less than one-fifth of the membership of the Riigikogu.


An Estonian citizen by birth who has attained forty years of age may be nominated as a candidate for President of the Republic.


The President of the Republic shall be elected by secret ballot. Each member of the Riigikogu shall have one vote. A candidate in favor of whom a two-thirds majority of the membership of the Riigikogu votes shall be considered elected. If no candidate receives the required majority, a new round of voting shall be held on the next day. Before the second round of voting, a new nomination of candidates shall be held. If no candidate receives the required majority in the second round of voting, a third round of voting shall be held on the same day between the two candidates who receive the greatest number of votes in the second round. If the President of the Republic is still not elected in the third round of voting, the Chairman of the Riigikogu shall, within one month, convene an electoral body to elect the President of the Republic.


The electoral body shall be comprised of members of the Riigikogu and representatives of the local government councils. Each local government council shall elect at least one representative to the electoral body, who must be an Estonian citizen.


The Riigikogu shall present the two candidates who receive the greatest number of votes in the Riigikogu to the electoral body as candidates for President. The right to nominate a candidate for President also rests with not less than twenty-one members of the electoral body.


The electoral body shall elect the President of the Republic by a majority of the voting electoral body members. If no candidate is elected in the first round, a second round of voting shall be held on the same day between the two candidates who receive the greatest number of votes.


The specific procedure for the election of the President of the Republic shall be provided by the President of the Republic Election Act.



Article 80


The President of the Republic shall be elected for a term of five years. No one shall be elected to the office of President of the Republic for more than two consecutive terms.


The regular election of the President of the Republic shall be held not earlier than sixty and not later than ten days before the end of the term of office of the President of the Republic.



Article 81


The President of the Republic shall assume office by swearing the following oath of office to the people of Estonia before the Riigikogu:


"In assuming the office of President of the Republic, I (given name and surname), solemnly swear to steadfastly defend the Constitution and the laws of the Republic of Estonia, to exercise the power entrusted to me in a just and impartial manner, and to faithfully perform my duties with all of my abilities and to the best of my under-standing, for the benefit of the people of Estonia and the Republic of Estonia.”



Article 82


The powers of the President of the Republic shall terminate upon:







1.
his or her resignation from office;






2.
the entry into force of a conviction by a court against him or her;






3.
his or her death;






4.
the assumption of office of the new President of the Republic.





Article 83


If the President of the Republic is incapable of performing his or her duties for an extended period as decided by the Supreme Court, or if he or she is temporarily unable to perform them as in the cases specified by law, or if his or her powers have terminated prematurely, then his or her duties shall temporarily transfer to the Chairman of the Riigikogu.


During the time that the Chairman of the Riigikogu is performing the duties of the President of the Republic, his or her authority as a member of the Riigikogu shall be suspended.


The Chairman of the Riigikogu, acting as President of the Republic, does not have the right, without the consent of the Supreme Court, to declare extraordinary elections to the Riigikogu or to refuse to proclaim laws.


If the President of the Republic is unable to perform his or her official duties for longer than three consecutive months, or if his or her powers terminate prematurely, the Riigikogu shall elect a new President of the Republic within fourteen days, pursuant to Article 79 of the Constitution.



Article 84


Upon assuming office, the authority and duties of the President of the Republic in all elected and appointed offices shall terminate, and he or she shall suspend his or her membership in political parties for the duration of his or her term of office.



Article 85


Criminal charges may be brought against the President of the Republic only on the proposal of the Chancellor of Justice, and with the consent of the majority of the membership of the Riigikogu.



CHAPTER VI. THE GOVERNMENT OF THE REPUBLIC



Article 86


Executive power is vested in the Government of the Republic.



Article 87


The Government of the Republic shall:







1.
execute the domestic and foreign policies of the state;






2.
direct and co-ordinate the activities of government agencies;






3.
administer the implementation of laws, resolutions of the Riigikogu, and legislation of the President of the Republic;






4.
introduce bills, and submit international treaties to the Riigikogu for ratification and denunciation;






5.
prepare the draft of the state budget and submit it to the Riigikogu, administer the implementation of the state budget and present a report on the implementation of the state budget to the Riigikogu;






6.
issue regulations and orders on the basis of and for the implementation of law;






7.
manage relations with other states;






8.
declare an emergency situation throughout the state or in a part thereof, in the case of a natural disaster or a catastrophe, or to prevent the spread of an infectious disease;






9.
perform other duties which the Constitution and the laws vest in the Government of the Republic.





Article 88


The Government of the Republic shall be comprised of the Prime Minister and ministers.



Article 89


The President of the Republic shall, within fourteen days after the resignation of the Government of the Republic, designate a candidate for Prime Minister to whom the President of the Republic shall assign the task of forming a new government.


The candidate for Prime Minister shall, within fourteen days after receiving the task of forming a new government, present the bases for the formation of the forthcoming government to the Riigikogu, after which the Riigikogu shall decide, without debate and by an open vote, whether to authorize the candidate for Prime Minister to form a government.


The candidate for Prime Minister who is authorized by the Riigikogu to form a government shall, within seven days, present the membership of the government to the President of the Republic, who shall appoint the government to office within three days.


If the candidate for Prime Minister designated by the President of the Republic does not receive a majority of votes in favor from the Riigikogu, or is unable or declines to form a government, the President of the Republic has the right to present a second candidate for Prime Minister within seven days.


If the President of the Republic does not present a second candidate for Prime Minister within seven days or declines to do so, or if the second candidate is unable to obtain authority from the Riigikogu under the conditions and time restraints in paragraphs two and three of this section, or is unable or declines to form a government, then the right to nominate a candidate for Prime Minister shall transfer to the Riigikogu.


The Riigikogu shall nominate a candidate for Prime Minister who shall present the membership of a government to the President of the Republic. If the membership of a government is not presented to the President of the Republic within fourteen days after the transfer to the Riigikogu of the right to nominate a candidate for Prime Minister, the President of the Republic shall declare extraordinary elections to the Riigikogu.



Article 90


Changes to the appointed membership of the Government of the Republic shall be made by the President of the Republic, on the proposal of the Prime Minister.



Article 91


The Government shall assume office by taking an oath of office before the Riigikogu.



Article 92


The Government of the Republic shall resign upon:







1.
the convention of the new membership of the Riigikogu;






2.
the resignation or death of the Prime Minister;






3.
the expression of no confidence in the Government of the Republic or the Prime Minister by the Riigikogu.




The President of the Republic shall release the Government of the Republic from office upon the assumption of office of the new Government.



Article 93


The Prime Minister shall represent the Government of the Republic and shall direct its activities.


The Prime Minister shall appoint two ministers who have the right to substitute for the Prime Minister during his or her absence. The procedure for substitution shall be specified by the Prime Minister.



Article 94


Corresponding ministries shall be established, pursuant to law, for the administration of the areas of government.


A minister shall direct a ministry, shall manage issues within its area of government, shall issue regulations and directives on the basis and for the implementation of law, and shall perform other duties assigned to him or her on the bases of and pursuant to procedure provided by law.


If a minister is temporarily unable to perform the duties of his or her office due to illness or other hindrances, the Prime Minister shall transfer the duties of the minister to another minister for this time.


The President of the Republic may, on the proposal of the Prime Minister, appoint ministers to office who do not direct ministries.



Article 95


The State Chancellery, directed by the State Secretary, is within the Government of the Republic.


The State Secretary shall be appointed to and released from office by the Prime Minister.


The State Secretary shall participate in sessions of the Government with the right to speak.


The State Secretary, as the director of the State Chancellery, has the same rights which are granted by law to a minister in directing a ministry.



Article 96


Sessions of the Government of the Republic shall be closed, unless the Government decides otherwise.


The Government shall make its decisions on the proposal of the Prime Minister or the appropriate minister.


Government regulations shall have force if they bear the signatures of the Prime Minister, the appropriate minister and the State Secretary.



Article 97


The Riigikogu may express no-confidence in the Government of the Republic, the Prime Minister, or a minister by a resolution in favor of which a majority of the membership of the Riigikogu votes.


An expression of no-confidence may be initiated by not less than one-fifth of the membership of the Riigikogu by the presentation of a written motion at a session of the Riigikogu.


An expression of no-confidence may be decided not earlier than on the second day after its initiation, unless the Government requires a more expeditious decision.


If no-confidence is expressed in the Government or the Prime Minister, the President of the Republic may, on the proposal of the Government and within three days, declare extraordinary elections to the Riigikogu.


If no-confidence is expressed in a minister, the Chairman of the Riigikogu shall notify the President of the Republic, who shall release the minister from office.


An expression of no-confidence on the same ground may be initiated not earlier than three months after the previous vote of no-confidence.



Article 98


The Government of the Republic may bind the passage of a bill it introduces to the Riigikogu to the issue of confidence.


Voting shall not take place earlier than on the second day after the bill is bound to the issue of confidence. If the Riigikogu does not pass the bill, the Government shall resign.



Article 99


Members of the Government of the Republic shall not hold any other state office, nor belong to the management board or supervisory board of a commercial enterprise.



Article 100


Members of the Government of the Republic may participate in sessions of the Riigikogu and of its committees with the right to speak.



Article 101


Criminal charges may be brought against a member of the Government of the Republic only on the proposal of the Chancellor of Justice, and with the consent of the majority of the membership of the Riigikogu.


The authority of a member of the Government shall terminate upon the entry into force of a conviction by a court against him or her.



CHAPTER VII. LEGISLATION



Article 102


Laws shall be passed in accordance with the Constitution.



Article 103


The following have the right to initiate laws:







1.
a member of the Riigikogu;






2.
a faction of the Riigikogu;






3.
a committee of the Riigikogu;






4.
the Government of the Republic;






5.
the President of the Republic, for amendment of the Constitution.




The Riigikogu has the right, on the basis of a resolution made by a majority of its membership, to propose to the Government of the Republic to initiate a bill desired by the Riigikogu.



Article 104


The procedure for the passage of laws shall be provided by the Riigikogu Procedure Act.


The following laws may be passed and amended only by a majority of the membership of the Riigikogu:







1.
Citizenship Act;






2.
Riigikogu Election Act;






3.
President of the Republic Election Act;






4.
Local Government Election Act;






5.
Referendum Act;






6.
Riigikogu Procedure Act and Riigikogu Administration Act;






7.
Remuneration of the President of the Republic and Members of the Riigikogu Act;






8.
Government of the Republic Act;






9.
Institution of Court Proceedings against the President of the Republic and Members of the Government Act;






10.
National Minorities Cultural Autonomy Act;






11.
State Budget Act;






12.
Bank of Estonia Act;






13.
State Audit Office Act;






14.
Courts Administration Act and court procedure Acts;






15.
Acts pertaining to foreign and domestic borrowing, and to proprietary obligations of the state;






16.
State of Emergency Act;






17.
Peace-Time National Defense Act and War-Time National Defense Act.





Article 105


The Riigikogu has the right to submit a bill or other national issue to a referendum.


The decision of the people shall be made by a majority of the participants in the voting.


A law which is passed by a referendum shall promptly be proclaimed by the President of the Republic. The decision of the referendum shall be binding on all state institutions.


If a bill which is submitted to a referendum does not receive a majority of votes in favor, the President of the Republic shall declare extraordinary elections to the Riigikogu.



Article 106


Issues regarding the budget, taxation, financial obligations of the state, ratification and denunciation of international treaties, the declaration or termination of a state of emergency, or national defense shall not be submitted to a referendum.


The procedure for holding a referendum shall be provided by the Referendum Act.



Article 107


Laws shall be proclaimed by the President of the Republic.


The President of the Republic may refuse to proclaim a law passed by the Riigikogu and, within fourteen days after its receipt, return the law, together with his or her reasoned resolution, to the Riigikogu for a new debate and decision. If the Riigikogu again passes the law which is returned to it by the President of the Republic, unamended, the President of the Republic shall proclaim the law or shall propose to the Supreme Court to declare the law unconstitutional. If the Supreme Court declares the law constitutional, the President of the Republic shall proclaim the law.



Article 108


A law shall enter into force on the tenth day after its publication in the Riigi Teataja (the State Gazette), unless the law itself provides otherwise.



Article 109


If the Riigikogu is unable to convene, the President of the Republic may, in cases of urgent state need, issue decrees which have the force of law, and which shall bear the counter-signatures of the Chairman of the Riigikogu and the Prime Minister.


When the Riigikogu convenes, the President of the Republic shall present the decrees to the Riigikogu, which shall promptly pass a law for their confirmation or repeal.



Article 110


The Constitution, the Acts set out in Article 104 of the Constitution, laws which establish state taxes, and the state budget shall not be enacted, amended or repealed by a decree of the President of the Republic.



CHAPTER VIII. FINANCE AND THE STATE BUDGET



Article 111


The Bank of Estonia has the sole right to issue Estonian currency. The Bank of Estonia shall regulate currency circulation and shall uphold the stability of the national currency.



Article 112


The Bank of Estonia shall act pursuant to law and shall report to the Riigikogu.



Article 113


State taxes, duties, fees, fines and compulsory insurance payments shall be provided by law.



Article 114


The procedures for the possession, use, and disposal of state assets shall be provided by law.



Article 115


The Riigikogu shall pass as a law the budget of all state revenue and expenditure for each year.


The Government of the Republic shall submit a draft state budget to the Riigikogu not later than three months before the beginning of the budgetary year.


On the proposal of the Government, the Riigikogu may pass a supplementary budget during the budgetary year.



Article 116


If a proposed amendment to the state budget or to its draft has the effect of decreasing estimated revenue, or increasing expenditure or reallocating expenditure, the proponent of the amendment shall append financial calculations to the proposed amendment which demonstrate the sources of revenue necessary to cover the expenditure.


The Riigikogu shall not eliminate or reduce expenditure in the state budget or in its draft which is prescribed by other laws.



Article 117


The procedures for the drafting and passage of the state budget shall be provided by law.



Article 118


The state budget passed by the Riigikogu shall enter into force at the beginning of the budgetary year. If the Riigikogu does not pass the state budget by the beginning of the budgetary year, expenditure of up to one-twelfth of the expenditure of the preceding budgetary year may be made each month.



Article 119


If the Riigikogu has not passed the state budget within two months after the beginning of the budgetary year, the President of the Republic shall declare extraordinary elections to the Riigikogu.



CHAPTER IX. FOREIGN RELATIONS AND INTERNATIONAL TREATIES



Article 120


The procedure for the relations of the Republic of Estonia with other states and with international organizations shall be provided by law.



Article 121


The Riigikogu shall ratify and denounce treaties of the Republic of Estonia:







1.
which alter state borders;






2.
the implementation of which requires the passage, amendment or repeal of Estonian laws;






3.
by which the Republic of Estonia joins international organizations or unions;






4.
by which the Republic of Estonia assumes military or proprietary obligations;






5.
in which ratification is prescribed.





Article 122


The land boundary of Estonia is determined by the Tartu Peace Treaty of 2 February 1920 and by other international boundary agreements. The sea and air boundaries of Estonia shall be determined on the basis of international conventions.


The ratification of international treaties which alter the state borders of Estonia requires a two-thirds majority of the membership of the Riigikogu.



Article 123


The Republic of Estonia shall not enter into international treaties which are in conflict with the Constitution.


If laws or other legislation of Estonia are in conflict with international treaties ratified by the Riigikogu, the provisions of the international treaty shall apply.



CHAPTER X. NATIONAL DEFENSE



Article 124


Estonian citizens have a duty to participate in national defense on the bases of and pursuant to procedure provided by law.


A person who refuses to serve in the Armed Forces for religious or moral reasons has a duty to perform alternative service pursuant to procedure prescribed by law.


Persons in the armed forces and alternative service have all constitutional rights, freedoms and duties, unless otherwise prescribed by law due to the special interests of the service. The rights and freedoms prescribed in paragraphs 3 and 4 of Article 8, Article 11–18, paragraph 3 of Article 20, Article 21–28, Article 32, Article 33, Article 36–43, paragraphs 1 and 2 of Article 44, Article 49–51 of the Constitution shall not be restricted. The legal status of persons in the armed forces and alternative service shall be provided by law.



Article 125


A person in active service shall not hold other elected or appointed office, or participate in the activities of any political party.



Article 126


The organization of national defense shall be provided by the Peace-Time National Defense Act and the War-Time National Defense Act.


The organization of the Estonian armed forces and national defense organizations shall be provided by law.



Article 127


The supreme commander of national defense is the President of the Republic.


The National Defense Council is an advisory body to the President of the Republic, and its membership and tasks shall be provided by law.





Article 128


The Riigikogu shall, on the proposal of the President of the Republic, declare a state of war, shall order mobilization and demobilization, and shall decide on the utilization of the armed forces in the fulfillment of the international obligations of the Estonian state.


In the case of aggression against the Republic of Estonia, the President of the Republic shall declare a state of war, shall order mobilization, and shall appoint the Commander- in-Chief of the Armed Forces without waiting for a Riigikogu resolution.



Article 129


In the case of a threat to the Estonian constitutional order, the Riigikogu may, on the proposal of the President of the Republic or the Government of Estonia, by a majority of its membership, declare a state of emergency throughout the state, but for not longer than three months.


The organization of a state of emergency shall be provided by law.



Article 130


During a state of emergency or a state of war, the rights and freedoms of a person may be restricted, and duties may be placed upon him or her in the interests of national security and public order, under conditions and pursuant to procedure prescribed by law. The rights and freedoms provided by Article 8, Article 11–18, paragraph 3 of Article 20, Article 22, Article 23, paragraphs 2 and 4 of Article 24, Article 25, Article 27, Article 28, paragraph 2 of Article 36, Article 40, Article 41, Article 49 and paragraph 1 of Article 51 of the Constitution shall not be restricted.



Article 131


During a state of emergency or a state of war, the Riigikogu, the President of the Republic, and the representative bodies of local governments shall not be elected, nor shall their authority be terminated.


The authority of the Riigikogu, the President of the Republic and the representative bodies of local governments shall extend if the authority should terminate during a state of emergency or a state of war or within three months after the termination of a state of emergency or a state of war. In these cases, new elections shall be declared within three months after the termination of the state of emergency or the state of war.



CHAPTER XI. THE STATE AUDIT OFFICE



Article 132


The State Audit Office shall be, in its activities, an independent state body responsible for economic control.



Article 133


The State Audit Office shall audit:







1.
the economic activities of state agencies, state enterprises and other state organizations;






2.
the use and preservation of state assets;






3.
the use and disposal of state assets which have been transferred into the control of local governments;






4.
the economic activities of enterprises in which the state holds more than one-half of the votes by way of parts or shares, or whose loans or contractual obligations are guaranteed by the state.





Article 134


The State Audit Office shall be directed by the Auditor General who shall be appointed to and released from office by the Riigikogu, on the proposal of the President of the Republic.


The term of office of the Auditor-General shall be five years.



Article 135


The Auditor-General shall present to the Riigikogu an overview on the use and preservation of state assets during the preceding budgetary year at the same time as the report on the implementation of the state budget is debated in the Riigikogu.



Article 136


The Auditor-General may participate in sessions of the Government of the Republic in which issues related to his or her duties are discussed, with the right to speak.


The Auditor-General, as the director of his or her office, has the same rights which are granted by law to a minister in directing a ministry.



Article 137


The organization of the State Audit Office shall be provided by law.



Article 138


Criminal charges may be brought against the Auditor-General only on the proposal of the Chancellor of Justice, and with the consent of the majority of the membership of the Riigikogu.



CHAPTER XII. THE CHANCELLOR OF JUSTICE



Article 139


The Chancellor of Justice shall be, in his or her activities, an independent official who shall review the legislation of the legislative and executive powers and of local governments for conformity with the Constitution and the laws.


The Chancellor of Justice shall analyze proposals made to him or her concerning the amendment of laws, the passage of new laws, and the activities of state agencies, and, if necessary, shall present a report to the Riigikogu.


The Chancellor of Justice shall, in the cases prescribed by Article 76, 85, 101, 138, 153 of the Constitution, make a proposal to the Riigikogu that criminal charges be brought against a member of the Riigikogu, the President of the Republic, a member of the Government of the Republic, the Auditor-General, the Chief Justice of the Supreme Court, or a justice of the Supreme Court.



Article 140


The Chancellor of Justice shall be appointed to office by the Riigikogu, on the proposal of the President of the Republic, for a term of seven years.


The Chancellor of Justice may be removed from office only by a court judgment.



Article 141


The Chancellor of Justice, in directing his or her office, has the same rights which are granted by law to a minister in directing a ministry.


The Chancellor of Justice may participate in sessions of the Riigikogu and of the Government of the Republic with the right to speak.



Article 142


If the Chancellor of Justice finds that legislation passed by the legislative or executive powers or by a local government is in conflict with the Constitution or a law, he or she shall propose to the body which passed the legislation to bring the legislation into conformity with the Constitution or the law within twenty days.


If the legislation is not brought into conformity with the Constitution or the law within twenty days, the Chancellor of Justice shall propose to the Supreme Court to declare the legislation invalid.



Article 143


The Chancellor of Justice shall present an annual report to the Riigikogu on the conformity of the legislation passed by the legislative and executive powers and by local governments with the Constitution and the laws.



Article 144


The legal status of the Chancellor of Justice and the organization of his or her office shall be provided by law.



Article 145


Criminal charges may be brought against the Chancellor of Justice only on the proposal of the President of the Republic, and with the consent of the majority of the membership of the Riigikogu.



CHAPTER XIII. THE COURTS



Article 146


Justice shall be administered solely by the courts. The courts shall be independent in their activities and shall administer justice in accordance with the Constitution and the laws.



Article 147


Judges shall be appointed for life. The grounds and procedure for the release of judges from office shall be provided by law.


Judges may be removed from office only by a court judgment.


Judges shall not hold any other elected or appointed office, except in the cases prescribed by law.


The legal status of judges and guarantees for their independence shall be provided by law.



Article 148


The court system shall consist of:







1.
county and city courts, and administrative courts;






2.
circuit courts;






3.
the Supreme Court.




The creation of specialized courts with specific jurisdiction shall be provided by law.


The formation of emergency courts is prohibited.



Article 149


County and city courts, and administrative courts are courts of first instance.


Circuit courts are courts of appeal and shall review judgments of the courts of first instance by way of appeal proceedings.


The Supreme Court is the highest court in the state and shall review court judgments by way of cassation proceedings. The Supreme Court is also the court of constitutional review.


Rules regarding court administration and rules of court procedure shall be established by law.



Article 150


The Chief Justice of the Supreme Court shall be appointed to office by the Riigikogu, on the proposal of the President of the Republic.


Justices of the Supreme Court shall be appointed to office by the Riigikogu, on the proposal of the Chief Justice of the Supreme Court.


Other judges shall be appointed to office by the President of the Republic, on the proposal of the Supreme Court.



Article 151


The rules of court procedure regarding representation, defense, state prosecution, and supervision of legality shall be provided by law.



Article 152


In a court proceeding, the court shall not apply any law or other legislation that is in conflict with the Constitution.


The Supreme Court shall declare invalid any law or other legislation that is in conflict with the provisions and spirit of the Constitution.



Article 153


Criminal charges may be brought against a judge during his or her term of office only on the proposal of the Supreme Court, and with the consent of the President of the Republic.


Criminal charges may be brought against the Chief Justice and justices of the Supreme Court only on the proposal of the Chancellor of Justice, and with the consent of the majority of the membership of the Riigikogu.



CHAPTER XIV. LOCAL GOVERNMENT



Article 154


All local issues shall be resolved and managed by local governments, which shall operate independently pursuant to law.


Duties may be imposed on a local government only pursuant to law or by agreement with the local government. Expenditure related to duties of the state imposed by law on a local government shall be funded from the state budget.



Article 155


Local governments are rural municipalities and cities.


Other local governments may be formed on the bases of and pursuant to procedure provided by law.



Article 156


The representative body of a local government is the council which shall be elected in free elections for a term of four years. The period of authority of a council may be shortened by an Act due to a merger or division of local governments or the inability of the council to act. The elections shall be general, uniform and direct. Voting shall be secret.


In elections to local authority councils, the right to vote is held, under conditions established by law, by persons who reside permanently in the territory of the local authority and have attained at least sixteen years of age.



Article 157


A local government shall have an independent budget for which the bases and procedure for drafting shall be provided by law.


A local government has the right, on the basis of law, to levy and collect taxes, and to impose duties.



Article 158


The boundaries of local governments shall not be altered without considering the opinion of the local governments concerned.



Article 159


A local government has the right to form unions and joint agencies with other local governments.



Article 160


The administration of local governments and the supervision of their activities shall be provided by law.



CHAPTER XV. AMENDMENT OF THE CONSTITUTION



Article 161


The right to initiate amendment of the Constitution rests with not less than one-fifth of the membership of the Riigikogu and with the President of the Republic.


Amendment of the Constitution shall not be initiated, nor shall the Constitution be amended, during a state of emergency or a state of war.



Article 162


Chapter I “General Provisions” and Chapter XV “Amendment of the Constitution” of the Constitution may be amended only by a referendum.



Article 163


The Constitution shall be amended by an Act which has been passed by:







1.
a referendum;






2.
two successive memberships of the Riigikogu;






3.
the Riigikogu, as a matter of urgency.




A bill to amend the Constitution shall be debated for three readings in the Riigikogu, in which the interval between the first and second readings shall be not less than three months, and the interval between the second and third readings shall be not less than one month. The manner in which the Constitution is to be amended shall be decided at the third reading.



Article 164


A three-fifths majority of the membership of the Riigikogu is required to submit a bill to amend the Constitution to a referendum. The referendum shall be held not earlier than three months after the passage of a resolution to this effect by the Riigikogu.



Article 165


In order to amend the Constitution by two successive memberships of the Riigikogu, a bill to amend the Constitution must be supported by a majority of the membership of the Riigikogu.


If the bill to amend the Constitution which receives the support of the majority of the preceding membership of the Riigikogu is passed by the succeeding Riigikogu, unamended, on its first reading and with a three-fifths majority, then the Constitution Amendment Act is passed.



Article 166


A resolution to consider a bill to amend the Constitution as a matter of urgency shall be passed by a four-fifths majority of the Riigikogu. In this case, the Constitution Amendment Act shall be passed by a two-thirds majority of the membership of the Riigikogu.



Article 167


The Constitution Amendment Act shall be proclaimed by the President of the Republic and shall enter into force on the date specified therein, but not earlier than three months from the date of proclamation.



Article 168


An amendment to the Constitution regarding the same issue shall not be initiated within one year after the rejection of a corresponding bill by a referendum or by the Riigikogu.

